     Case 8:18-cr-00072-JVS Document 153-1 Filed 08/23/19 Page 1 of 1 Page ID #:893
     Wyatt Pas6k                                                       Jason Hannan

Dear Honorable Judge V Selna,
      My name is Wyatt Joseph Pasek; I am 22 years old, a high school graduate; local
to Newport Beach, and an aspiring business mogul. I appreciate this opportunity to
share some words that may give you some insight on who I am.
      I understand that ultimately, there are no rationalizations for my erroneous
actions, and as a man, I must take complete accountability if I truly want to advance. I
completely comprehend the severity of my offense and with much regret, I can
guarantee I will never put my family or myself in this position again, the costs are
simply far too great.
      Although I reflect on it each day, I do not have all the answers. Looking back, I
recognize how much I had truly lost my way, and how detrimental my irrational and
nearsighted thinking was. Digging deep into my conscience and heart, I have identified
some personal underlying issues that have caused me to harbor chronic emotional pain
that may correlate with my mistaken ways.
       As a Human and American, I believe that we should have the shared goal to make
this world a better place, and I am ashamed to say I have for the time being, failed. I
was young, ignorant, foolish, and lacked the life experience to mentally grasp the extent
of consequences I was wagering. I have since suffered immensely; this mistake has cost
me valuable life opportunities, precious time with family I will never get back, day-to
day heartache, and crippling stress. I wili carry this guilt for the rest for my life, I have
really let my family down and realize that my actions have an impact on a much wider
spectrum than just myself.
      If you really knew me, you would know that I have a grand purpose beyond these
cinderblock walls. You would know that I have so many qualities that make me valuable,
competent, and loved. You would know I live to inspire, motivate and help others realize
and reach their own potential. Being the oldest of two boys and growing up with a single
struggling mother, I have never asked anyone for anything in my life, but today for the
sake of my future, and my family, I must ask you for empathy; and another opportunity
to apply my determination towards being an extraordinary asset to society that I
undoubtedly will become.
      I have invested a lot into bettering myself since my incarceration; focusing daily
on my mind, body, and spirit. With some help and literature, I have learned
intermediate Italian including over 500+ words, grammar, reading skills, as well as
accounting and economics. I have quality professional relationships at car dealerships
and marketing companies that I am certain will find me invaluable upon my release.
       In good faith, I believe we mutually desire the same long-term conclusion to this
situation; successful results. To learn my lesson through this life shattering experience,
to not repeat the same errors, and to participate in society in a progressive manner. I
really hope you see me for who I am, and not the mistakes I have made. I really do care
about my life.
                                                                           Sincerely,
